PER CURIAM.
A jury found defendant guilty of one count of first degree murder § 565.020.1, RSMo 1994, and armed criminal action § 571.015.1, RSMo 1994. The trial court sentenced him to concurrent terms of life without possibility of parole and life imprisonment.
On appeal defendant claims the trial court erred when it allowed the State to make improper comments during closing argument. Defendant also argues the motion court erred when it denied his Rule 29.15 motion claiming ineffective assistance of counsel. We disagree and affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed pursuant to Rules 84.16(b) and 30.25(b).